Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 1 of 14

AO 91 (Rev. 11/11) Criminal Complaint pa

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Northern District of California
CLE
United States of America ) NORI
V. )
Yelena Kabanskaya, ) Case No. C ¢
3.19 71452 oY
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 1, 2018 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute.”

 

 

aed

‘4
ity

 

 

 

 

 

 

 

 

ue A he

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form:

AS On Complaina. idntitu
WILLIAM FRENTZEN a dhedarte. FE
Assistant United States Attorney nefte Spring, Specia nt -

“Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: ( [% | 4
ZA Judge’s signature

City and state: San Francisco, California Hon. Joseph C. Spero, U.S. Chief Magistrate Judge

Printed name and title

 

 

[-ngy
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 2 of 14

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I. INTRODUCTION
A. SYNOPSIS

1. I submit this affidavit in support of a criminal Complaint for Dr. Yelena
KABANSKAYA (““KABANSKAYA”).

2. There is probable cause to believe KABANSKAYA engaged in a scheme to defraud
Medicare by receiving kickback payments in exchange for the referral of home healthcare and/or
hospice patients in violation of 42 U.S.C. §1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)! and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced KABANSKAYA to CW-1 and UCE as an
individual who was willing to accept kickback payments in exchange for the referral of patients.

5. During the course of the investigation, UCE held multiple in-person audio and video
recorded conversations with KABANSKAYA in 2017 and 2018, in which KABANSKAYA received
kickback payments, in the form of cash and check, in exchange for the referral of patients for home

health or hospice services.

 

! CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 is employed by a home health care agency (“HHA”), which serves as a cooperating entity supporting the
FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue to CW-1’s
HHA may increase. These potential increases to CW-1’s HHA may provide an intangible benefit to CW-1 by
improving his/her standing with the employing HHA. To my knowledge, CW-1’s information has not been found to
be false or misleading. A criminal background check of CW-1 revealed convictions for embezzlement, grand theft,
and an arrest for false claim to citizenship. CW-1 is not known to be a defendant for any pending charges. CW-1 has
proven to be a consistently reliable source of information because much of his/her information has been
independently corroborated by various means, including through recorded conversations, other CW-1 reporting, and
the undercover operation.
Case 3:19-mj-71452-MAG Document 1 Filed 09/04/19 Page 3 of 14

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud and an undermining of the
quality of patient services since “operators become more concerned with rebates than with care.”” FBI
Agents began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home
health and hospice. Their investigation arose from concerns of false billing, referrals without patient
care in mind, that health care providers would have a willingness to expose their patients to unnecessary
treatments and that certain home health agencies (“HHAs”) would have a willingness to bill for, but not
provide, necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in
the fields of home health and hospice revealed that the above concerns were indeed occurring. Some of
the most egregious examples uncovered by the investigation included doctors who referred patients to
hospice care in exchange for kickbacks while demanding a “longevity” bonus — meaning the doctor
would financially benefit the longer a patient remained on hospice. Since hospice is generally meant for
palliative care without curative intent, this system could encourage doctors to abandon curative options
earlier with potentially life threatening outcomes.’

7. Anundercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded
their activities in secrecy. Typically, health care providers were given kickbacks in the form of cash
payments made in closed door meetings between themselves and HHA representatives. Some used

bogus medical directorship/consultant contracts to disguise kickbacks as payments for seemingly

 

2 “Kickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 4 of 14

legitimate, but actually non-existent, services. Given the expected closed nature of the transactions and
the relatively traceless nature of cash payments, traditional documentary and other overt investigative
techniques were deemed to be ineffective. An undercover operation (“UCO”) was considered as the
most efficient and most successful means to gather direct evidence of the payments and the corrupt
intent of the kickback payments

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (““HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal
kickbacks. UCE often communicated with targets in furtherance of the UCO while in San Francisco.
The UCO sought to investigate predicated targets and to use predicated targets to refer UCE to other
violators who the targets believed to be engaged in similar conduct.

9, In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of
insurance and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks.
Many health care providers were also quite concerned with patient satisfaction, partially to avoid a
disgruntled patient from questioning the corrupt HHA referral. Therefore, the ability to provide specific
details about services, accepted insurance plans, and patient satisfaction was critical to both gaining the
initial introductions and to allowing the UCO to expand. The involvement of a vetted HHA would
facilitate entry of the UCO and allow kickback referrals to be diverted away from predicated HHA
companies. Further, the care provided by the vetted HHA could be monitored and reviewed.

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity

through its management and its participation in the UCO. The FBI investigation was partly based upon
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 5 of 14

analysis of so-called outlier data — data showing abnormal and potentially illegal conduct - among
HHAs and doctors as well as through interviews. Based on examination of the data and interviews,
HHA Alpha did not fall into the profile of a likely kickback offender. Checks of FBI databases did not
reveal HHA Alpha as a prior or current subject of any investigations. Additionally, the FBI consulted
with HHS-OIG and determined HHA Alpha was not a prior or current subject of any investigations.
From the founding of HHA Alpha in 2009 until the initiation of the UCO, Medicare received two
complaints‘, which were later deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was
aware that CW-1 would be cooperating with an investigation and the patient paperwork and referrals to
HHA Alpha during the UCO were required to be brought to the attention of the investigating agency.
Patients referred to HHA Alpha by physicians and others receiving payment from FBI through the
UCO, (1) were contacted by an employee of HHA Alpha to obtain their consent for treatment by HHA
Alpha, (2) as a result of this consent and intake process, some patients ultimately did not receive
treatment from HHA Alpha because they declined treatment, preferred an HHA of their own choosing,
or medical evaluation determined treatment was inappropriate, (3) HHA Alpha was made aware of
patients that were referred through the course of the UCO, and (4) FBI conducted interviews of all
available patients referred to HHA Alpha and there were no serious allegations of failure in patient
care.® During the course of the UCO, there was one complaint regarding patient care provided by HHA
Alpha made by a recently hired, and then fired employee, but an investigation by the California
Department of Public Health did not result in any negative finding against HHA Alpha. No other
complaints about HHA Alpha were reported to Medicare through the duration of the UCO. During the

course of the UCO, a total of 27 subjects were paid kickbacks and referred patients to HHA Alpha. At

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was
closed due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha
after a review of documents provided by HHA Alpha justified the billing.

> Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 6 of 14

no time during their meetings with CW-1 and/or UCE did the subjects express any concerns regarding
the treatment of their patients by HHA Alpha nor notify that any patient complaints had been received.
Further, none of the subjects indicated they were aware of any illicit conduct by HHA Alpha prior to or
during the UCO.

C. AGENT QUALIFICATIONS

11. 1am a Special Agent of the FBI and have been so employed for approximately three
years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, | investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False Claims. I
have participated in the execution of various arrests and search warrants in which business and personal
documents, bank records, computers, and other evidence of fraud and other crimes have been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data; (3)
read interviews and other reports written by other law enforcement officers; and (4) become familiar with
the manner and means by which health care fraud schemes are operated including violations of 42 U.S.C.
Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe such recordings and I believe them to be
accurate in substance.

D. COMPLAINANT
14. Dr. Yelena KABANSKAYA, is a 39-year-old licensed physician who resides in San

Jose, CA and is employed as a medical director at Good Samaritan hospital located in San Jose,
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 7 of 14

California. During the course of the investigation, KABANSKAYA accepted at least $6,000 in kickbacks
from an FBI UCE in exchange for patient referrals.

E. STATUTE VIOLATED

15. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a

crime for any person to knowingly and solicit or receive any remuneration (including any kickback, bribe,
or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person
to refer an individual to a person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part under a Federal health care program.

il. PROBABLE CAUSE

A. A COOPERATING WITNESS ARRANGES THE KICKBACK SCHEME WITH
KABANSKAYA

16. In January 2017, CW-1 identified Glennda SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.

17. CW-1 informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities
throughout the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these
individuals in order to direct patient referrals to the HHAs.

18. During the course of the UCO, SANTOS introduced multiple individuals willing to
accept kickback payments in exchange for home health or hospice patient referrals. KABANSKAYA was
introduced to CW-1 and UCE by another doctor (hereinafter referred to as “CW-2”), who was introduced
into the scheme by SANTOS.

19. On December 24, 2017, KABANSKAYA sent CW-1 a text message introducing herself

as one of CW-2’s contacts. Set for below is an excerpt of their text exchange:

 

Speaker Statement _ Additional Explanation

 

 

KABANSKAYA: Hello. My name is Liliana covenants
Kia, I'm a physician and good Samaritan
hospital. [CW-2] give me your number.
Do you take patients with Medicare

 

 

 

 
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 8 of 14

 

Aand B?

 

 

KABANSKAYA:

 

Sorry, Yelena Kabanskaya

 

 

20. On January 8, 2018, CW-1 sent a group text to UCE and CW-2. In the exchange, CW-1

advised of his/her attempts to schedule a meeting with KABANSKAYA. Set forth below is an excerpt of

the aforementioned texts:

 

 

 

 

Speaker Statement Additional Explanation
CW-1: I texted Dr Kabanskaya to meet as well so
let's see what she says
CW-2: Ok, be very careful with her. You will be CW-2 asks the CW-I and to limit their

 

meeting the whole team next month.

 

discussion of CW-2’s involvement in the
kickback scheme (i.e. "be very careful").

 

 

21. On January 9, 2018, UCE and CW-1 recorded a meeting with KABANSKAYA near a

Starbucks coffee shop in Los Gatos, CA. The purpose of the meeting was to introduce themselves to

KABANSKAYA and discuss the kickback scheme. Below are excerpts of the aforementioned exchange:

 

 

 

 

 

Speaker Statement Additional Explanation

UCE: You know, a little bit more aggressive UCE uses the phrase "aggressive business
business practices where the doctors see practices" to obliquely refer to the
some returns for their work, so we can kickback scheme and how it can
partner with them and they benefit and ina | financially benefit them both.
way we're all in this together. Does that make
sense?

KABANSKAYA:) Mhmm.

UCE: Let me tell you a little bit how we go about | UCE describes how KABANSKAYA

it ultimately. You're right, we have to be
very careful. So we always tell everyone,
that this is their decision, well explain to
you why we think we're being careful, but
absolutely you're right, if at any point you
feel that is isn't the way you wanted to do
it, we, even if you start, change your mind,
whatever it is, we will shake your hand and
say thank you. We don't want anyone in a
position where they 're uncomfortable or
doing things they're not comfortable with.
So at any point you think you know what,
this isn't for me, well shake your hand and
say thanks. Even if you started.

needs to think carefully prior to
participating in the kickback scheme and
her participation is voluntary. Further,
UCE implies such consideration is
important because the scheme is illegal.

 

 

 

 

 

 

 
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 9 of 14

 

UCE:

[UT] A couple things we do, we ask for
people to build their relationships slowly,
ya know, in the beginning its like we're
trying out the new company, so we ask in
the beginning, you only do a couple,
maybe the next month do a couple of more.

UCE explains to KABANSKAYA that
she would only provide a few patient
referrals in the beginning and increase
over time to prevent authorities from
detecting their kickback scheme.

 

 

KABANSKAYA:

 

So a couple, couple more.

 

KABANSKAYA responds that she
understands the plan of increasing
referrals over time.

 

 

B. KABANSKAYA ACCEPTS KICKBACK PAYMENTS IN EXCHANGE FOR THE
REFERRAL OF MEDICARE PATIENTS

22. On or about January 24, 2018, CW-1 sent KABANSKAYA a text asking if

KABANSKAYA was comfortable with the proposed kickback scheme and its terms. Set forth below is

an excerpt of their aforementioned exchange:

 

 

 

Speaker Statement Additional Explanation
CW-1: if you are ok with what we discussed
and would love to meet again when you
are available
KABANSKAYA: | yes KABANSKAYA agtees to participate in

 

 

the kickback scheme.

 

23. During their second meeting on February, 1, 2018, KABANSKAYA discussed with CW-

1 and UCE the number of patients that were expected in exchange for the kickback payments. UCE

offered to increase KABANSKAYA’s kickback payment each month as the number of patients

KABANSKAYA referred increased, maxing out at $5,000 in exchange for eight to ten patients per

month. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

UCE: So, um, what we have typically done, is UCE is referring to receiving a couple
we’ve started to ask for only a couple in the _| of patients for the first payment of
beginning, is that we’ve paid three thousand | $3,000.
for the first month

KABANSKAYA: | Mmhmm.

UCE: Four thousand for the next, and, um, UCE explains the next month
uh, five thousand a month for, for at KABANSKAYA would receive a high
the 8 to 10 level. kickback payment of $4,000 in

exchange for 8-10 patients.

KABANSKAYA: | Mmhmm.

 

 

 

 

 
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 10 of 14

 

 

 

 

 

UCE: Is that, that in keeping with your
expectations?

KABANSKAYA: | Mmhmm.

UCE: Okay.

KABANSKAYA: | Yeah.

 

 

 

24. Prior to the meeting, KABANSKAYA referred five patients to HHA Alpha. UCE offered

KABANSKAYA $2,500 for the referral of the patients ($500 per patient) and another $1,500 as a

“signing bonus” for agreeing to the arrangement. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: Okay, um, given what you’ve already done “What you’ve already done” refers to
and sort of the signing bonus, we'd already KABANSKAYA referring five
discussed and agreed that we’d pay you four | patients to HHA Alpha.
thousand for...
KABANSKAYA: | Okay.
UCE: ...for signing on for us today. Um.. Agreeing to participate in the scheme.
KABANSKAYA: _ | Signing? Okay.
UCE: Basically agreeing to work for us.
KABANSKAYA: | Okay.
UCE: So even though you didn’t give us, you gave
us five, which would be twenty-five hundred,
we’re just giving you an extra fifteen hundred
as, sort of, good will...
KABANSKAYA: | Mmhmm.

 

 

 

 

25. During the course of the UCO, KABANSKAYA met with UCE on at least six occasions

and received at least $6,000 in kickback payments from UCE. In exchange for the kickback payments,

KABANKSAYA referred at least eight Medicare beneficiaries to HHA Alpha.

C. KABANSKAYA ENTERS INTO A FRAUDULENT CONSUTLING AGREEMENT
WITH UCE IN ORDER TO CONCEAL THE KICKBACK PAYMENTS

26. Later during the course of the UCO, KABANSKAYA and UCE agreed to enter into a

consulting contract in order to conceal the kickback payments as legitimate services allegedly provided by

KABANSKAYA.

27. During a recorded meeting on May 17, 2018, KABANSKAYA and UCE discussed the

concealment contract or "cover document." Below is an excerpt of the aforementioned exchange:

 

 
Case 3:19-mj-71452-MAG Document 1 Filed 09/04/19 Page 11 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

UCE: But so um we created a company called UCE explains that he has created a

[Covert Company #1]° ... fraudulent consulting company to help
them conceal their kickbacks as
legitimate services provided to the
newly established company.

KABANSKAYA: | Uh huh. An investment.

UCE: Ah yes and so you know how the normal
legal documents are like ten pages long with
all sorts of caveats.

KABANSKAYA: | No, no, no, no.

UCE: So because we're not gonna, no one's UCE explains how their consulting
gonna sue anyone over this document. We contract is devoid of all legal language
left out all that legal stuff because I don't and caveats as it is simply a cover and
want people who are signing this have to neither party intends to provide or
say like oh I need to go get a lawyer, I receipt the services described therein.
mean, (UI) so we made it extremely
simple.

KABANSKAYA: | But is this legit?

UCE: So, you want me to talk here or? UCE inquires whether
KABANSKAYA wants to discuss the
kickback scheme in greater detail or be
more discrete.

KABANSKAYA: _| Yeah. (UI).

UCE: So basically this is, remember how like

when you would send us patients, we were
just gonna pay you by check?

KABANSKAYA: | Right, right, right, right.

UCE: So this is supposed to cover that. It's not, I UCE explains the contract will be a
mean, this is just a document to, to explain "cover" for kickback payments made
why we're writing you checks. via check as part of the kickback

scheme.

KABANSKAYA: _| Right.

UCE: They were writing the checks to the
patients.

KABANSKAYA: _| Right.

UCE: So since this is for a service that you're not UCE confirms that KABANSKAYA

 

providing, I'm not asking you to provide me
services, you're, so, I could, it was silly to
have this detailed legal document that
neither one of us is gonna sue each other
over.

 

will not perform any consulting
services as outlined in the agreement
and, instead, the contract merely serves
to conceal the illegal kickback
payments (i.e. "I'm not asking you to
provide me services").

 

 

6 The true name of the company is omitted to protect the investigation.

10

 
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 12 of 14

 

KABANSKAYA: _| Right.

 

 

 

 

UCE: So we made it extremely simple and it's, and
it's a valid contract but it's, it's not for any
services...
KABANSKAYA: _| Right.
UCE: Okay.
KABANSKAYA: | But it's a valid piece of paper. KABANSKAYA seeks further

explanation from UCE.

 

UCE: It's a valid piece of paper. | mean but in the
sense that you and I would sign this solely for
the purpose of explaining the, to cover up the
real reason to have the checks.

 

 

KABANSKAYA: | Mm hmm.

 

UCE: So it says that you're providing consulting UCE explains how KABANSKAYA
but you're not actually providing any can appear to be providing services
consulting . So if you, if you look at it this given her expertise and claim
is (UL). We're (UI) home health and services were provided verbally.
hospice. You are knowledgeable in ' | UCE reiterates that no consulting
procedures, so we agree you will provide services will ever be owed.

us with verbal advice on proper operation.
Um we'll pay you at two fifty an hour ah
you give us an invoice ah saying when and
where you helped us and then we pay you
in at least seven days. So it's super simple
and and we did certain things like verbal
(UD, you're not actually doing any
consulting, so there's no reports . ..

 

 

 

 

 

KABANSKAYA: _| Right.

 

28. FBI interviewed KABANSKAYA on January 24, 2019. KABANSKAYA acknowledged
receiving cash and checks from HHA Alpha but denied the payments were for patient referrals.
KABANSKAYA also denied cashing any of the checks received from Covert Company #1. A review of
Covert Company #1’s checking account confirmed, at the time of the interview with Agents,

KABANSKAYA had not cashed any of the checks provided by UCE.

I. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK
BACK STATUTE

29, Title 42 United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a crime
to knowingly and willfully solicit or receive any remuneration (including any kickback, bribe, or rebate)

directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person to refer an

11

 

 
Case 3:19-mj-71452-MAG Document 1 Filed 09/04/19 Page 13 of 14

individual to a person for the furnishing or arranging for the furnishing of any service for which payment
may be made in whole or in part under a Federal health care program.

30. Based on all of the foregoing, probable cause exists to believe that KABANSKAYA
accepted kickback payments from UCE that were intended to induce KABANSKAYA to send patient
referrals to HHA Alpha for home health and/or hospice services later billed to Medicare.

31. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by KABANSKAYA for home health or hospice services constitutes a referral, as defined by Title
42 United States Code, Section 1320a-7b(b)(1)(A).

32. Therefore, there is probable cause to believe that patient referrals sent to HHA Alpha by
KABANSKAYA in exchange for cash payments from UCE meets the definition of a kickback payment
and violates anti-kickback statute.

IV. CONCLUSION

33. Based on the foregoing, there is probable cause to believe KABANSKAYA engaged in a
scheme to defraud Medicare by receiving kickbacks in exchange for patient referrals, in violation of Title
42 U.S.C. § 1320a-7b(b)(1)(A).

V. REQUEST FOR SEALING

34. Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this
application and the attachments thereto will jeopardize the progress of the investigation. Disclosure could
result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a suspect.

//
//
//
//
//
//
//

12
Case 3:19-mj-71452-MAG Document1 Filed 09/04/19 Page 14 of 14

Accordingly, I respectfully request the Court issue an order directing this Affidavit and any related

documents be sealed until the further order of this Court.

 

Janetté Spring, '‘Speg 1) Agent
Federal Bureau of Ht stigatio

Sworn to and subscribed before me

this Bd day of September, 2019. ao

“HON. JOSEPH C O
United States Chief Magistrate Judge

13
